ACCEPTED
                                                                                        01-15-00152-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   5/4/2015 1:44:20 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                             CAUSE NO. 01-15-00152-CV

                      IN THE COURT OF APPEALS           FILED IN
                                                  1st COURT OF APPEALS
              FOR THE FIRST JUDICIAL DISTRICT OF TEXASHOUSTON, TEXAS
                                                               5/4/2015 1:44:20 PM
                                    HOUSTON, TEXAS             CHRISTOPHER A. PRINE
                                                                       Clerk
      DONALD B. MULLINS and BLUE SKY RIGHT OF WAY, L.L.C.
                           Appellants

                                          v.

        MARTINEZ R.O.W., LLC f/k/a MARTINEZ INVESTMENTS
                            Appellee

                 Appealed from the 149th Judicial District Court
                                      of
                            Brazoria County, Texas


                       MOTION TO EXTEND DEADLINE
                          TO FILE APPELLANTS’
                                 BRIEF


      TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants, DONALD B. MULLINS ("Mullins"), and BLUE SKY RIGHT

OF WAY, L.L.C. (“Blue Sky”), file this Motion to Extend Deadline to File

Appellant’s Brief, and in support thereof state as follows:

                        I.     BASES FOR THE MOTION

      In the above-styled case, the Clerk’s Record was filed on April 24, 2015.

Therefore, the Appellants’ Initial Brief is now due on May 26, 2015.



01-015-00152-CV; Motion to Extend                                           Page 1
      Appellants have ascertained that a short Reporter’s Record exists for

November 10, 2014, and February 10, 2015, i.e. the relevant hearing dates in the

trial court for the orders and judgment on appeal. At this time, the court reporter is

recording testimony for a trial, estimated to require at least one additional week,

and has been unable to provide the cost to prepare the referenced hearing

transcripts. Appellants will arrange for their preparation and delivery to the court

when the cost estimate is received.

      In addition, the undersigned counsel will be out of the office and on vacation

from May 21 – June 2, 2015. The undersigned has also filed a Harris County

Vacation Letter that includes the weeks of June 1 – 12, 2015.

      Appellants’ Initial Brief will require detailed preparation and multiple

references to the appellate record. Accordingly, Appellants request an extension of

the Appellants’ initial briefing deadline through June 30, 2015, to (1) permit the

filing of the Reporter’s Record, and (2) allow adequate time thereafter for

preparation of Appellants’ Initial Brief.

      This motion is the Appellants’ first request to extend the initial briefing

deadline. The parties have conferred and the motion is not opposed.


                              II.   RELIEF SOUGHT

      For the foregoing reasons, Mullins and Blue Sky seek an extension of the

filing deadline for their Initial Brief, through and including June 30, 3015.
01-015-00152-CV; Motion to Extend                                               Page 2
      WHEREFORE, Appellants Mullins and Blue Sky pray that their motion be

granted, and for such other and further relief as the court deems just.


                                                 Respectfully Submitted,

                                              /s/ Patrick F. Timmons, Jr.
                                                  Patrick F. Timmons, Jr.
                                                  TBN 20049500
                                                  8556 Katy Freeway, Suite 120
                                                  Houston, Texas 77024-1806
                                                  pft@timmonslawfirm.com
                                                 (713)465-7638 telephone
                                                 (713)465-9527 facsimile


                           CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that a true and correct copy has been delivered to Mr. David P. Boyce,
Wright & Greenhill, P.C , 221 West 6th Street, Suite 1800, Austin, Texas 78701,
512-476-5382, on this 4th day of May, 2015, by telecopy and electronic filing.

                                           /s/ Patrick F. Timmons, Jr.
                                                  Patrick F. Timmons, Jr.




01-015-00152-CV; Motion to Extend                                            Page 3